                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RHONDA LYNN EDINGER,                                   :
            Plaintiff,                                 :
    v.                                                 :     CIVIL ACTION NO. 18-1001
ANDREW SAUL,                                           :
Commissioner of Social Security, *                     :
            Defendant.                                 :

                                                   ORDER

         Plaintiff Rhonda Lynn Edinger seeks judicial review, pursuant to 42 U.S.C. § 405(g), of

the final decision of the Commissioner of the Social Security Administration (“the

Commissioner”), denying her claims for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”) benefits under Titles II and XVI of the Social Security

Act. The Court referred the case to United States Magistrate Judge Richard A. Lloret, who has

issued a Report and Recommendation (“R&R”) that Plaintiff’s request for review be denied.

         Edinger has not filed objections to the R&R. After an independent review of the record

and the R&R, the Court concludes that the ALJ’s decision was supported by substantial

evidence.

         AND NOW, this 7th day of January 2020, upon careful and independent consideration of

Plaintiff’s Complaint,1 the Answer to the Complaint, 2 Plaintiff’s Brief in Support of Complaint, 3

the Commissioner’s Response to Request for Review, 4 the Social Security Administrative

Record, 5 and all related filings, and upon review of the R&R of United States Magistrate Judge

Richard A. Lloret, it is hereby ORDERED that:



*
  Substituted pursuant to Fed. R. Civ. P. 25(d).
1
  Doc. No. 3.
2
  Doc. No. 6.
3
  Doc. No. 10.
4
  Doc. No. 13.
5
  Doc. No. 7.
1. The R&R [Doc. No. 15] is APPROVED AND ADOPTED;

2. The Complaint will be dismissed by separate Order.

It is so ORDERED.

                                          BY THE COURT:

                                          /s/ Cynthia M. Rufe
                                          ________________________
                                          CYNTHIA M. RUFE, J.
